Case 1:20-cv-04679-RPK-MMH Document 7 Filed 11/02/20 Page 1 of 1 PageID #: 19




                                                             40 Broad Street, 7th Floor
                                                             New York, New York 10004
                                                             Telephone: (212) 943-9080
                                                             Facsimile: (212) 943-9082

                                                             John M. Harras
November 2, 2020                                             Partner
                                                             jharras@vandallp.com
VIA ELECTRONIC CASE FILING

Hon. James Orenstein, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Trs. of the Local 7 Tile Indus. Welfare Fund, et al. v. Artisan
               Stoneworks, Corp.; Civil Action No.: 20 CV 4679 (RPK) (JO)

Dear Judge Orenstein:

        This firm represent Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendant to respectfully request that the Court extend Defendant’s time to answer from
November 4, 2020 until January 4, 2021. Since Plaintiffs filed the Complaint, the parties have
engaged in settlement negotiations and hope to resolve this matter. To facilitate said negotiations,
the parties have agreed to extend the time for Defendants to answer or otherwise move with respect
to the Complaint for 60 days until January 4, 2021.

        Accordingly, the parties respectfully request that the Court extend Defendant’s deadline to
answer or move with respect to the Complaint until January 4, 2021. This request for an extension
of time to answer is the partis’ first such request. All parties consent to this request.

       The parties thank the Court for its time and attention to this matter.

                                              Respectfully Submitted,

                                                    _/s/                _
                                                John M. Harras

cc: Counsel of Record (via ECF)




                                                 1
